Citation Nr: 1046199	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-16 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include major depressive disorder and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to February 
1988. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for service 
connection for an acquired psychiatric disorder.  The Veteran 
disagreed and perfected an appeal.  In July 2005, the Veteran 
presented testimony and evidence in support of her claim at a 
hearing at the RO before a Veterans Law Judge (VLJ); however no 
transcript of that hearing was made.  In January 2006, the 
Veteran and her representative presented testimony and evidence 
at a video conference hearing before the undersigned VLJ.  A 
transcript of that hearing has been associated with the Veteran's 
VA claims folder.  

In a June 2006 decision, the Board remanded the Veteran's claim 
for further procedural and evidentiary development.  In an 
October 2009 decision, the Board remanded the Veteran's claim for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Veteran served in the U.S. Marine Corps for two periods of 
enlistment from December 1980 to February 1988.  She submitted a 
claim for entitlement to service connection for a psychiatric 
disorder in April 2002, contending over the pendency of her claim 
that she suffers from acquired psychiatric disorders including 
bipolar disorder, depression and PTSD.  She further contends that 
her psychiatric disorder is due to events that happened during 
service including sexual assault.  She has also contended that 
her diagnosed personality disorder was aggravated during active 
duty service.

As noted above, the Board has twice remanded this claim for 
development.  In the June 2006 remand, the Board ordered VBA to 
ensure that the Veteran had been provided with all required 
statutory notice regarding VA's obligations to assist her in the 
development of her claim, to obtain Social Security 
Administration (SSA) records pertaining to the Veteran and to 
inform the Veteran that she had the right to submit alternative 
forms of evidence to support her claim.  The Board further 
required VBA to contact military authorities to ensure that the 
Veteran's complete military personnel folder was obtained and to 
provide a VA psychiatric examination by a VA psychiatrist who had 
not previously examined the Veteran and who would provide an 
opinion whether it was at least as likely as not that the Veteran 
suffered from PTSD or depression based on her military service 
and, if PTSD was diagnosed, that the PTSD was linked to a 
specific corroborated stressor experienced during service.

In October 2009, the Board remanded the Veteran's claim for VBA 
to request that the Veteran forward any copies of her service 
treatment records in her possession for inclusion in her VA 
claims folder.  After any of those records were associated with 
the Veteran's VA claims folder, VBA was directed to provide the 
Veteran an additional VA examination to accurately determine the 
nature and severity of any chronic acquired psychiatric 
disability and, if PTSD was diagnosed, the examiner was to 
identify the specific stressor supporting the diagnosis.  In 
addition, the examiner was ordered to provide an opinion whether 
it was at least as likely as not that any identified chronic 
acquired psychiatric disability originated during active duty 
military service, or was etiologically related to an episode of 
sexual assault that occurred during service, or is in any other 
way related to the Veteran's active duty service or that existed 
prior to the Veteran's active duty service and increased in 
severity beyond its natural progression during active duty 
service.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").

After review of the entire record, the Board reluctantly remands 
the Veteran's claim because VBA has not substantially complied 
with two distinct requirements of the remands.  First, the June 
2006 remand required VBA to request the Veteran's military 
personnel records from appropriate military authorities.  In an 
October 2007 letter to the Veteran, VBA stated that they had 
requested additional copies of her service personnel records from 
the National Personnel Records Center (NPRC).  There is, however, 
no indication in the record that any further personnel records 
were received from NPRC and there is no indication in the record 
that such records were not found.  Under 38 C.F.R. § 3.159(c)(2), 
VA is obligated to make "as many requests as are necessary to 
obtain relevant records from" a federal record keeper and "only 
if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile," will 
VA end its efforts.  Moreover, section 3.159(e) requires VA to 
notify the Veteran of the inability to obtain records.  This must 
be accomplished.

Second, although the March 2010 VA examiner provided a very 
lengthy and thorough examination report, the October 2009 remand 
order required an opinion whether it was at least as likely as 
not that any identified chronic acquired psychiatric disability 
originated during active duty military service, or was 
etiologically related to an episode of sexual assault that 
occurred during service, or is in any other way related to the 
Veteran's active duty service or that existed prior to the 
Veteran's active duty service and increased in severity beyond 
its natural progression during active duty service. [Emphasis 
added].  The March 2010 examiner noted the October 2008 
examiner's rationale and findings regarding the classification of 
Personality Disorder as an Axis II criterion and noted the 
October 2008 examiner's opinion that the personality disorder was 
"less likely than not to have been caused or exacerbated by any 
event in her military service."  The March 2010 examiner did 
not, unfortunately, provide an opinion whether it was at least as 
likely as not that the Veteran's personality disorder (a) existed 
prior to active duty service and if it did pre-exist service (b) 
whether it is at least as likely as not that it increased in 
severity beyond its natural progression during active duty 
service.

The Board observes that generally personality disorders are not 
considered to be disabilities for the purposes of service 
connection and veterans can not be compensated for disorders that 
are considered to be a congenital or developmental abnormality. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  The 
VA General Counsel has confirmed that congenital or developmental 
defects may not be service-connected because they are not 
diseases or injuries under the law and that only "if, during an 
individual's military service, superimposed disease or injury 
does occur," service connection may be warranted for the 
resulting disability.  See VAOPGCPREC 82-90 (July 18, 1990).   
The General Counsel's opinion also provides guidance for 
determining whether a personality disorder is a disease or a 
defect.

"Disease" has been broadly defined as any deviation 
from or interruption of the normal structure or 
function of any part, organ, or system of the body 
that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis 
may be known or unknown.   . . . On the other hand, 
the term "defects," viewed in the context of 
38 C.F.R. § 3.303(c), would be definable as structural 
or inherent abnormalities or conditions which are more 
or less stationary in nature."

As the record stands, the evidence is that the October 2008 
examiner is of the opinion that it is less likely as not that the 
Veteran's personality disorder was "exacerbated" by service, 
and the March 2010 examiner failed to address the issue as 
required by the October 2009 remand.  The question is whether the 
Veteran's personality disorder "increased in severity beyond its 
natural progression during active duty service."  This question 
requires an answer provided by a witness with medical competence.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall comply with 38 C.F.R. § 3.159 
and determine whether the Veteran's military 
personnel folder can be obtained and 
associated with the Veteran's VA claims 
folder.  If the personnel folder is 
unavailable, VBA shall make the required 
findings and provide the Veteran with the 
required notice.  Such compliance will be 
documented in the Veteran's VA claims folder.

2.  If the Veteran's service personnel folder 
is obtained, VBA shall determine whether, in 
view of any evidence in the Veteran's 
personnel folder, development required in the 
M21-1 regarding personal assaults and PTSD 
claims is appropriate.

3.  Following completion of the foregoing, 
VBA shall, if possible, provide the Veteran's 
VA claims folder to the VA psychiatrist who 
performed the March 2010 examination of the 
Veteran.  If the March 2010 examiner is 
unavailable, VBA shall provide the Veteran's 
VA claims folder to the October 2008 VA 
examiner.  

The examiner shall review the Veteran's VA 
claims folder and determine if there is any 
evidence found in any record associated in 
the Veteran's VA claims folder since March 
2010 that provides a new basis for a 
diagnosis of PTSD.  If such basis is found, 
VBA shall arrange for examination of the 
Veteran and the examiner shall provide an 
opinion whether the Veteran meets the 
criteria for PTSD under DSM IV and whether it 
is at least as likely as not that the 
underlying stressor(s) are related to the 
Veteran's active duty service.

The examiner shall also review the Veteran's 
VA claims folder and provide an opinion 
whether it is at least as likely as not that 
the Veteran's diagnosed personality disorder 
existed prior to the Veteran's active duty 
service and, if so, whether it is at least as 
likely as not that it increased in severity 
beyond its natural progression during the 
Veteran's active duty service.

The examiner's opinions shall be supported by 
concisely stated rational and shall be 
associated with the Veteran's VA claims 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


